
	
		I
		111th CONGRESS
		1st Session
		H. R. 1726
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Loretta Sanchez of
			 California (for herself, Mr.
			 Engel, Mr. Gonzalez,
			 Mr. Hinchey,
			 Mr. Thompson of Mississippi,
			 Mr. Hinojosa,
			 Mr. Grijalva,
			 Mr. Carnahan,
			 Ms. Schakowsky,
			 Mr. Ortiz,
			 Mr. Moran of Virginia,
			 Mr. Smith of Washington,
			 Mrs. Lowey,
			 Ms. Lee of California,
			 Mr. Carson of Indiana,
			 Mr. Paul, Ms. Clarke, Mr.
			 Miller of North Carolina, and Mr.
			 Filner) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To require the Secretary of Homeland Security to issue a
		  rule with respect to border security searches of electronic devices, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security Search Accountability
			 Act of 2009.
		2.Rule with respect
			 to border security searches of electronic devices
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary, acting through
			 the Commissioner of United States Customs and Border Protection, in
			 coordination with the Assistant Secretary of Homeland Security for United
			 States Immigration and Customs Enforcement and the senior official appointed
			 pursuant to section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142),
			 shall issue a rule with respect to the scope of and procedural and
			 recordkeeping requirements associated with border security searches of
			 electronic devices.
			(b)ContentThe
			 rule issued pursuant to subsection (a) shall include the following:
				(1)A requirement that information collected
			 during a border security search of an electronic device that is determined to
			 be commercial information, including trade secrets, information subject to
			 attorney-client privilege, information subject to doctor-patient privilege, or
			 information subject to another privilege or protection shall be handled
			 consistent with the laws, rules, and regulations governing such information and
			 shall not be shared with a Federal, State, local, tribal, or foreign agency
			 unless it is determined that such agency has the mechanisms in place to comply
			 with such laws, rules, and regulations.
				(2)A
			 requirement that authorized agents, to the greatest extent practicable, conduct
			 all border security searches of electronic devices in the presence of a
			 supervisor and, where appropriate, in the presence of the individuals whose
			 electronic devices are subject to such searches.
				(3)A determination of the number of days that
			 an electronic device subjected to a border security search or the information
			 collected from such device may be retained, unless probable cause exists, that
			 prohibits retention exceeding the period necessary to translate, decrypt, or
			 reasonably search such device or information and that requires such information
			 to be destroyed if in the custody of an authorized agent after such number of
			 days.
				(4)A requirement that if information collected
			 from an electronic device subjected to a border security search is copied,
			 shared, retained, or entered into an electronic database, the individual from
			 whose electronic device such information is collected shall receive written
			 notification of such copying, sharing, retention, or entry unless such
			 notification would hinder an investigation involving national security or would
			 meet another criteria established by the Secretary in the rule.
				(5)A requirement that an individual subjected
			 to a border security search of an electronic device shall receive a receipt for
			 such device if such device is removed from the possession of such
			 individual.
				(6)A requirement that an individual subjected
			 to a border security search of an electronic device shall receive notice of how
			 to report abuses or concerns and how to seek redress from the Department of
			 Homeland Security.
				(7)A requirement that information on the
			 rights of individuals with respect to border security searches and Department
			 of Homeland Security redress procedures shall be posted at all ports of entry
			 in locations that are likely to be viewed by individuals subject to border
			 security searches.
				(8)A
			 privacy impact assessment of the rule, as prepared by the senior official
			 appointed pursuant to section 222 of the Homeland Security Act of 2002, that
			 includes recommendations with respect to the copying, sharing, retention, and
			 entry into an electronic database of personally identifiable information
			 collected from electronic devices subjected to a border security search.
				(9)A
			 civil liberties impact assessment of the rule, as prepared by the Officer for
			 Civil Rights and Civil Liberties of the Department of Homeland Security.
				3.Training and
			 auditing with respect to the rule
			(a)TrainingThe Secretary shall provide each authorized
			 agent with appropriate training to conduct border security searches of
			 electronic devices in accordance with the rule issued pursuant to section 2.
			 The training shall include instruction on constitutional, privacy, civil
			 rights, and civil liberties issues related to such searches.
			(b)AuditingThe Secretary, acting through the Inspector
			 General of the Department of Homeland Security, shall develop and annually
			 administer an auditing mechanism to review whether authorized agents are
			 conducting border security searches of electronic devices in accordance with
			 the rule issued pursuant to section 2.
			4.ReportNot later than 180 days after the effective
			 date of the rule issued pursuant to section 2, and quarterly thereafter, the
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives and to the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report that shall include the following:
			(1)A
			 description of the activities of authorized agents with respect to border
			 security searches of electronic devices.
			(2)A
			 description of the manner in which the Department of Homeland Security has
			 complied with this Act.
			(3)The number, by
			 port of entry, of border security searches of electronic devices conducted
			 during the reporting period.
			(4)The number, by port
			 of entry, of instances during the reporting period that information from an
			 electronic device subjected to a border security search was retained, copied,
			 shared, or entered in an electronic database, including the number of
			 electronic devices retained as the result of a border security search.
			(5)The race,
			 ethnicity, national origin, and citizenship of each individual whose electronic
			 device was subjected to a border security search during the reporting period,
			 to determine the existence or absence of racial profiling.
			(6)The number of
			 instances during the reporting period that information collected from an
			 electronic device subjected to a border security search was referred to a law
			 enforcement or intelligence agency for further action, including whether such
			 information resulted in a prosecution or conviction.
			5.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Authorized
			 agentThe term
			 authorized agent means an agent, officer, or official of United
			 States Customs and Border Protection, United States Immigration and Customs
			 Enforcement, or any other office or agency of the Department of Homeland
			 Security who is authorized to conduct a border security search.
			(2)Border security
			 searchThe term border security search means a
			 search by an authorized agent of persons, baggage, or cargo entering,
			 departing, or passing through the United States through any port of
			 entry.
			(3)Electronic
			 deviceThe term
			 electronic device means an electronic, magnetic, optical,
			 electrochemical, or other high-speed data processing device performing logical,
			 arithmetic, or storage functions, such as a computer, a cellular telephone, or
			 any other device used for electronic communication or for storing electronic,
			 digital or analog data, and which includes any data storage facility or
			 communications facility directly related to or operating in conjunction with
			 such device.
			(4)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			
